Case 1:19-cr-10080-NMG Document 995-15 Filed 03/31/20 Page 1 of 5




             EXHIBIT 5
       Case 1:19-cr-10080-NMG Document 995-15 Filed 03/31/20 Page 2 of 5
     9163848802 2018-09-29 15-24-23 09249-001                         Page 1


1    Call Date:   2018-09-29

2    Call Duration:      13:40

3    Call Begin [       ] Call End [     ]

4    Call Participants:

5         Rick Singer

6         John Wilson

7    File Name:   9163848802 2018-09-29 15-24-23 09249-001

8    Bates No.:

9

10   [00:00:00]

11   WILSON:    Hey, Rick.       How ya doin’?

12   SINGER:    Hey, John.       How are ya?

13   WILSON:    Good.    You feelin’ better?

14   SINGER:    Lot better.

15   WILSON:    Oh, (overlapping dialogue; inaudible).

16   SINGER:    You good?    You been out of town?

17   WILSON:    Yeah, I’ve been out of town.       Been traveling.     I’m

18        goin’ to Europe next week, so it’ll be easier to connect

19        this week, so...

20   SINGER:    OK, cool.     So the girls --

21   WILSON:    So, yeah --

22   SINGER:    -- were great.

23   WILSON:    Cool.    I, I still didn’t get a c-- a f-- a full

24        debrief from ’em, but talked to                        They, um,
       Case 1:19-cr-10080-NMG Document 995-15 Filed 03/31/20 Page 3 of 5
     9163848802 2018-09-29 15-24-23 09249-001                           Page 6


1         level you are, but she can con-- you know, you’re gonna

2         get a benefit, [00:04:00] and the family’s gonna get

3         benefit.    So are you will-- are you interested in doing

4         that?”

5    WILSON:      Yeah.   OK.   And just -- but -- and what’s the other

6         side?    If it’s not a sport, what is it?       Is there any

7         other side doors in --

8    SINGER:      Then I have to go to -- then I have to go to

9         department chairs, and, and, and get...         Some schools

10        have a VIP list at the department chair level, so we

11        could go that route, and then you can help their

12        (inaudible) -- their, their program.        It just depends on

13        which school you want to go to.

14   WILSON:      OK, you know, I have this friend -- you know, one of

15        the things I wanted to talk to you about, too, is I -- I

16        don’t know how -- I remember last time I did this, you

17        didn’t really make any money on this, on the side, this

18        stuff.    You just charge, and then you make a donation to

19        the school, and that’s it?

20   SINGER:      Well, uh, so it depends in different ways.       So

21        what’s happened in the grown-up world of my world now,

22        compared to when, you know, we did              , was that

23        essentially now the money goes into my foundation, as a

24        donation, (overlapping dialogue; inaudible) --
       Case 1:19-cr-10080-NMG Document 995-15 Filed 03/31/20 Page 4 of 5
     9163848802 2018-09-29 15-24-23 09249-001                         Page 7


1    WILSON:    Oh, to your foundation, not to the schools.

2    SINGER:    Yeah, then that way the kids don’t know it happens,

3         right?

4    WILSON:    Yeah.

5    SINGER:    So -- and then the other part [00:05:00] of that is

6         they don’t chase you all the time for money.          ’Cause once

7         you -- you know, once you’re -- they know you gave money,

8         that’s a different story.      And then what I can -- what

9         I’ll do is I’ll split the money potentially to the coach

10        or other pl-- parties that are out that school that need

11        the money, right?

12   WILSON:    Mm-hmm.

13   SINGER:    So...     Or it may go right to the coach, um, that’s

14        helping us.     It ju-- it just depends on the school.

15   WILSON:    Right.     OK, so you don’t actually get credit for a

16        donation to the school, or get hounded for that.          You

17        get, uh --

18   SINGER:    (overlapping dialogue; inaudible)

19   WILSON:    -- your donation to you, or your foundation, the Key

20        or whatever --

21   SINGER:    Right, and you get --

22   WILSON:    -- that, uh -- and --

23   SINGER:    -- your write-off, and then you do your thing.

24   WILSON:    OK.
       Case 1:19-cr-10080-NMG Document 995-15 Filed 03/31/20 Page 5 of 5
     9163848802 2018-09-29 15-24-23 09249-001                        Page 19


1    WILSON:     Yeah.   Not so easy on liquidity, but yeah,

2         (laughter) (inaudible).      You got the installment plan?

3         (inaudible).

4    SINGER:     (inaudible).    Listen, I gotta go to an a-- another

5         appointment.     I just wanted to make sure I got back to

6         you.     I’m gonna be spending some time in Boston, because

7         I’m gonna be reading in Harvard this year, so I’ll be

8         able to get together with you.

9    WILSON:     Oh, I’d love that.    That’d be great.     And I’m gonna

10        connect you -- I’ll just (inaudible) -- I’ll send an

11        email to you, and the guy’s name is                    , and --

12   SINGER:     OK.

13   WILSON:     -- he could become a client and do whatever, and

14        I’ll let the 2 of you kinda email back and forth and

15        stuff.    He’d love to do something not known to his

16        daughter at Brown.

17   SINGER:     Got it.

18   WILSON:     (laughs) And he’s got money.

19   SINGER:     I gotcha.    I gotcha.

20   WILSON:     OK.

21   SINGER:     All right.   Take care.

22   WILSON:     All right, take care.     Bye.

23   SINGER:     OK, bye-bye.

24   [00:13:40]
